           CASE 0:17-cv-03058-SRN-HB Doc. 265 Filed 12/02/20 Page 1 of 2

Brock Fredin
Phone: (612) 424-5512 ! E-Mail: brockfredinlegal@icloud.com


                                                                          Date: December 2, 2020
BY ECF

Judge Susan Richard Nelson!
United States District Court!
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Miller et al., Case No. 18-CV-466-SRN-HB
                  Fredin v. Middlecamp, Case No. 17-CV-3058-SRN-HB

Dear Judge Nelson:

       I write in response to Mr. Breyer’s letter today. Mr. Breyer has accused me of violating
the Court’s November 23, 2020 by putting up a YouTube video and a website about the Your
Honor. This allegation is specious and without merit.

        Mr. Breyer has failed to explain how my YouTube video and website violate Minn. Stat.
Minn. Stat. § 609.748, Subd. 1(a)(1). Indeed, how could they without an adjudication of the
merits as to whether they are protected by the First Amendment? Nonetheless, the video and
website are in no way “harassing” or an invasion of Your Honor’s privacy. There is nothing
false or objectionable in the published content. Rather, they are legitimate criticisms of Your
Honor’s well-publicized career in private practice and express serious concerns about Your
Honor’s handling of cases now on the bench given Your Honor’s record in private practice and
actions in this matter. Put simply, my video and website is a legitimate criticism of a public
office protected by the First Amendment. See Glasson v. City of Louisville, 518 F.2d 899, 904
(6th Cir. 1975) (“The right of an American citizen to criticize public officials and policies and to
advocate peacefully ideas for change is ‘the central meaning of the First Amendment.’”) (quoting
New York Times v. Sullivan, 376 U.S. 264 (1964).

       In the meantime, I feel compelled to point out that Defendants still make publicly
available over fifty (50) tweets disparaging me, falsely accusing me of rape and invading my
privacy. As I stated in my YouTube video concerning Magistrate Judge Hildy Boweer, this
Court applies a discriminatory double standard and ostensibly fails to protect men. The Court’s
November 23, 2020 Order is blatantly gender-biased and yet another attempt to protect and
conceal the misconduct of “Special Assistant U.S. Attorney” Lindsey Middlecamp.

        Moreover, each day I grow increasing concerned by the fact that this Court is issuing
orders suppressing speech about its prior law firm, Robins Kaplan LLP. Indeed, my speech
concerning Robins Kaplan LLP is quintessential protected First Amendment speech about
matters of public concern. The videos and websites raise legitimate matters of public concern
that one of Minneapolis’ largest and most prominent law firms is engaging is discriminatory
hiring practices, attorney misconduct, inappropriately currying favor with the U.S. Attorney’s
Office and abusing pro bono representation.
         CASE 0:17-cv-03058-SRN-HB Doc. 265 Filed 12/02/20 Page 2 of 2
                                                                                          Page 2 of 2



        Of course, these issues do not make Robins Kaplan LLP look good. But, they do not
deny the factual accuracy of my statements or criticisms in the videos and websites. The fact
that Your Honor is issuing orders suppressing my speech criticizing a law firm that was not only
Your Honor’s prior employer, but also a firm that Your Honor held an ownership stake in raises
serious ethical issues. This is particularly so where Your Honor did so without affording me an
adjudication on the merits as to whether the speech was protected by the First Amendment as
required by law. Auburn Police Union v. Carpenter, 8 F.3d 886, 803 (1st Cir. 1993) (“[A]
judicial injunction that prohibits speech prior to a determination that the speech is unprotected []
constitutes a[n] [unconstitutional] prior restraint” (emphasis added).).

       I thank the Court for its attention to these issues and appreciate its continued courtesies.




                                                              Respectfully submitted,




                                                              s/ Brock Fredin
                                                              Brock Fredin
cc:    Karl Johann Breyer (by ECF)
cc:    Anne M. Lockner (by ECF)
